Citation Nr: 0715836	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  04-03 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than August 18, 
2000, for the grant of service connection for chronic 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Togus, Maine Regional Office (RO).  
In May 2006, this matter was remanded for additional 
development, and case is once again before the Board.


FINDINGS OF FACT

1.  The veteran filed claims for service connection for  
prostatitis in June 1997, and in October 1998, which were 
denied by the RO in rating decisions of August 1997 and March 
1999, respectively.

2.  The veteran was sent notice of each adverse determination 
and of his appellate rights in September 1997 and March 1999, 
respectively.  The veteran did not initiate an appeal, with 
respect to either the August 1997 or March 1999 rating 
decision, by filing a notice of disagreement, and thus the 
decisions became final.

3.  On August 18, 2000, the RO received the veteran's 
application to reopen the previously denied claim of 
entitlement to service connection for prostatitis.

4.  In an October 2002 rating decision, the RO granted 
service connection for chronic prostatitis, effective August 
18, 2000.


CONCLUSIONS OF LAW

1.  The rating decisions of August 1997 and of March 1999, 
denying service connection for chronic prostatitis, are 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for an effective date earlier than August 
18, 2000, for the grant of service connection for chronic 
prostatitis have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases, 
such as this one, in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

II.  Earlier Effective Date

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) 
(2006).  In addition, where new and material evidence is 
received after final disallowance, the effective date will be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (q)(ii), (r) 
(2006).

The record evidence shows that the veteran filed claims 
seeking entitlement to service connection for prostatitis in 
June 1997 and October 1998.  On each occasion, the RO denied 
the claims in a rating decision dated in August 1997 and in 
March 1999, respectively.  The veteran was sent a notice of 
the denials and of his appellate rights in September 1997 and 
in March 1999, respectively.  The veteran did not initiate an 
appeal contesting either of the denials of service connection 
for chronic prostatitis, by filing a notice of disagreement, 
and the rating decisions of August 1997 and of March 1999 
became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.304, 20.305, 20.1103 (2006).  
Therefore, these actions constitute a final adjudication, 
which were engendered by the claims filed in June 1997 and 
October 1998, as to the evidence then of record.  38 C.F.R. 
§ 3.160(d) (2006).

In August 2000, the veteran again filed an application for 
service connection for prostatitis.  The RO considered this 
application as the veteran's request to reopen the previously 
denied claims of service connection for prostatitis.  This 
claim was received at the RO on August 18, 2000.  In an 
October 2002 rating decision, the RO granted service 
connection for chronic prostatitis, effective from August 18, 
2000.  This determination was based on a finding that the 
medical opinions proffered by the VA physicians in August 
2000 (R. Shaw, M.D), February 2001 (W.A. Anderson, M.D.), May 
2001 (M. Vickers, M.D.) and July 2002 (I. Daudi, M.D., Ph.D.) 
were in equipoise concerning the veteran's incurrence of 
symptoms of chronic prostatitis in service, and thereby 
required that all reasonable doubt be resolved in his favor.  
See 38 C.F.R. § 3.102 (2006). 

Here, because this medical opinion evidence was both "new 
and material" and was received after the final disallowance 
in March 1999, the veteran was granted service connection for 
chronic prostatitis, effective from August 18, 2000, which is 
the date of receipt of his application to reopen the 
previously denied claim.  38 C.F.R. § 3.400 (q) (ii), (r); 
see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran asserts that the medical records from Aroostook 
Medical Center, Caribou VA clinic, and Togus, VA Medical 
Center demonstrate the existence of prostatitis and residual 
abnormalities dating back to 1997 and 1999, and therefore his 
effective date should be made retroactive to either 1997 or 
1999.  As evidenced by the record, these VA medical records 
indicate post-service examination and treatment showing a 
diagnosis of chronic prostatitis.  Because the medical 
evidence of record prior to the August 1997 and March 1999 
decisions already established that the veteran had a 
diagnosis of prostatitis, this evidence was not "new."  Id; 
38 C.F.R. § 3.156 (1999 & 2006).  As such, the cited VA 
generated records cannot serve as a basis on which to assign 
an effective date as though the former decisions in August 
1997 and March 1999 had not been rendered.  See 38 C.F.R. 
§ 3.400(q)(i) (2006); Bell v. Derwinski, supra.  Since the 
effective date for a grant of service connection, based on 
"new and material" evidence received after a final 
disallowance, is the later of the date of receipt of the new 
claim or the date the entitlement arose, an effective date in 
1997 or 1999 is precluded.  38 C.F.R. § 3.400(q)(ii), (r) 
(emphasis added).  In this case, the date of receipt of the 
veteran's new claim after final disallowance was August 18, 
2000.

In addition, the Board notes that records of the veteran's 
treatment are not adequate to serve as a claim of service 
connection.  While it is true that any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim, see 
38 C.F.R. § 3.155(a), "[t]he mere presence of the medical 
evidence [in the record] does not establish an intent on the 
part of the veteran" to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
Records of the veteran's treatment prior to filing the claim 
of entitlement to service connection, therefore, cannot by 
themselves serve as a claim of service connection.  The mere 
receipt of medical records cannot be construed as an informal 
claim.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).

For the reasons and bases discussed above, the Board 
determines that an effective date earlier than August 18, 
2000, is not warranted; and the RO's grant of service 
connection for chronic prostatitis was properly awarded as of 
the date of receipt of the reopened claim.


ORDER

Entitlement to an effective date earlier than August 18, 
2000, for the grant of service connection for chronic 
prostatitis is denied



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


